Citation Nr: 1549177	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-02 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 2003 to April 2004 and from August 2005 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.   

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Veteran submitted a waiver of RO consideration of additionally submitted evidence.

This matter was previously before the Board in October 2014 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the mandates of its remand.  


FINDING OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disability precludes him from obtaining and maintaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for the award of TDIU benefits from have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in March 2010 and January 2011.

VA has a duty to assist the Veteran in the development of the claim.  The claim file includes Vet Center records, medical records, employment information, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

A 2015 VA examination report reflects that the Veteran reported that "some voc rehab worker" told him that he did not have anything that matched his interests.  There is no evidence of record that the Veteran underwent any vocational rehabilitation program or training.  Importantly, the Board finds that Vocational Rehabilitation records, if any, would not be useful to the Board in adjudicating the Veteran's claim.  As discussed in further detail below, the Veteran has numerous nonservice-connected disabilities and only one service-connected disability.  The claims file includes VA treatment records, Vet Center records, and VA examination reports with regard to the Veteran's one service-connected disability (PTSD).  There is no indication that Vocational Rehabilitation records, if any, would provide probative evidence, especially in light of the numerous mental health reports of record.  Notably, the Veteran said that there were no jobs that matched his "interests", not that it was determined that he was unemployable due to his sole service-connected disability.  

Pursuant to the October 2014 Board remand, VA, in January 2015 correspondence, requested the Veteran to provide VA with additional evidence, to include employment records.  The Veteran did not submit additional evidence in response to this request.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
VA examinations have been provided and the opinions and records are associated with the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination/opinions are adequate as they are predicated on consideration of the Veteran's symptoms.  Adequate rationale has been provided.  The reports of the examination contain findings necessary to evaluate the Veteran's service-connected disability as it relates to employment.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran's representative, in an October 2015 brief, contended that the 2015 opinion is based on "future" rather than "current" employability.  As is discussed in further detail below, the Board disagrees with this contention, and finds that the opinion is adequate. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling.

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment in several years is not synonymous with an inability to maintain substantial gainful employment.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence reflects that the Veteran has an education level of high school, and has taken some college class(es).  He has experience employed in stacking boxes, operating a forklift, production, and in cooking for 10 to 15 years.  The Veteran testified that he has mostly done either cooking or manual labor where he has had to be on his feet for a long period of time, but since his "his surgeries, I can't stand for long periods of time." (See Board hearing transcript, page 7.)  The Veteran is not in receipt of service-connection for any disability related to his surgery.

The Veteran further stated, in pertinent part, as follows:

I have a hard time standing, due to my hips, sitting due to my hips, now that my shoulder is bothering me.  I can't lift, due to the shoulder issue, and then, with the syncope, I never know when one of those are going to hit.

The Board finds that the evidence of record does not support a finding that the Veteran has been incapable of substantial gainful employment due to service-connected disability.  

The Board acknowledges the Veteran's contentions that he has had difficulty in a work environment.  For example, a June 2009 Vet Center record reflects that the Veteran reported that he has "gone off at work with some truck drivers. Boss now knows this and will not send [the Veteran] to assist." 

A November 2009 VA OEF/OIF note reflects that the Veteran is employed as a temporary employee at a paper mill.

The Veteran was hospitalized for inpatient PTSD treatment from September to December 2009.  He is in receipt of a 100 percent rating from September 29, 2009 through December 31, 2009 due to such treatment. 

A December 1, 2009 Discharge Summary reflects that the Veteran may resume pre-hospital level of activity/employment.  He was alert, oriented times three, and denied suicidal or homicidal thoughts.

A December 2009 VA record reflects that the Veteran reported that he was having problems with his knees giving out.  It was noted that "he has been working."

In January 2010, the Veteran filed a VA Form 21-8940, application for a TDIU, and indicated that he had last worked full time on September 26, 2009, doing production work for one year, at which time he had been making $500 per month.   

A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, dated in February 2010 reflects that the Veteran was currently employed but was on "disability leave (surgery and accident)".  It noted that he had last worked on September 30, 2009, had worked 36 to 48 hours a week, had not had any restrictions due to age or disability, and had earned $9,630 during the last 11 months of employment. 

A February 2010 record reflects that the Veteran has been busy around the house with "kids/housework/shoveling".  It was noted that he takes his medication on a regular basis, and is attending group and individual therapy on a regular basis.

A March 2010 VA clinical record reflects that the Veteran's PTSD was under improved control.  The Veteran reported that he had not been working because "no hours available".  He was keeping busy at home.  

A May 2010 VA examination report reflects that the Veteran had past work experience as a cheese maker for one month, a forklift operator for six months, and in production for a temporary service.  It was noted that he continued to look for more stable and permanent employment.  The examiner stated, in pertinent part, as follows:

In regard to employability issues, any limitations due to the veteran's service-connected PTSD would impose equal work restrictions in all fields of labor including sedentary jobs and those requiring light physical labor to those requiring heavy manual labor.  As noted earlier, abstract thought process and short-term memory appeared to be mildly impaired.  No impairment was noted in analytical ability, fine motor skills or the ability to follow detailed instructions.  The veteran also has a history of being able to maintain employment.  In the opinion of the present examiner, the veteran's PTSD disability imposes mild limitations on his social and occupational functioning. 
 . . . 

In summary, the veteran's mental health condition continues to meet criteria for a diagnosis of PTSD.  PTSD symptoms appeared to require continuous medication . . . . . . The veteran has been able to sustain employment and is not working primarily due to the state of the economy.  The veteran's PTSD disability appeared to be imposing mild limitations on the veteran's social and occupational functioning at the time of the present examination. 

The 2010 VA examiner assigned a GAF score of 65.  Such a score indicates some mild symptoms or some difficulty with social, occupational, or school functioning but that the Veteran is generally functioning pretty well, has some meaningful interpersonal relationships.

A June 2010 Vet Center record reflects that the Veteran reported that he had had an accident with a snow blower in 2009 and cut off [the tips] of two of his fingers causing him to be unable to continue with his job at that time.  A June 2010 VA record reflects that the Veteran reported that he was released from his last job because of an inability to stack boxes due to the amputated tips of two fingers.

An October 2011 VA examination record reflects the examiner's opinion that the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  

The 2011 VA examiner assigned a GAF score of 50.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  The examiner considered the Veteran's reports of becoming emotionally upset with intrusive recollections, irritability anger, periods of rage, severe road rage, insomnia, poor concentration and inability to focus causing him to drop out of college in 2011.  Notably, the examiner did not find that the Veteran was unemployable, merely that he had moderate to severe impairment.

The record reflects, in pertinent part, the examiner's opinion as follows:

[The Veteran is] now working at [a manufacturing company].  Has worked 24 to 60 hours per week.  Started there about 4 weeks ago.  Complained of physical problems with standing at work as well as difficulty working with Muslim employees.  Works stacking boxes of paper products.  Irritable at work and poor concentration.  Emotional upset during intrusive recollections at work.  Insomnia has caused inefficiency and fatigue.  Moderate to severe occupational impairment due to PTSD. 

An October 2011 VA physical therapy note reflects that the Veteran "has cut down work schedule to about 2 days per week.  Does a lot of standing at work, and this is hard on his left hip . . . knee is still a problem as well."

Records in 2011 also reflect that the Veteran does volunteer work three days a week driving senior citizens, and that he mows two lawns.  It was also noted that he had cut down on his work schedule to two days a week and that he does a lot of standing which is hard due to nonservice-connected disability.

A December 2012 VA record reflects that the Veteran, with regard to his PTSD, is doing well with a slight medication adjustment.

2013 records reflect that he continues on his medication, was alert and oriented times three, and had normal thought process.  March and July 2013 VA note reflects that his "PTSD doing well for the most part"."

August 2014 Vet Center correspondence reflects the opinion of a readjustment counseling therapist, K. Rusch, in pertinent part, as follows:

[The Veteran] continues to struggle with his PTSD symptoms, especially when stressors increase.  He exhibits cognitive negativity and anger that have affected significant relationships in this life. Roger isolates from people as a rule.  When he does engage with people, these encounters usually end in conflict.  He also has a difficult time with patience and therefore this impacts his employability. 

The Board has considered that the Veteran's PTSD symptoms impact his employability, and his 70 percent evaluation encompasses consideration of such effects.  Notably, the K. Rusch did not opine that the Veteran was precluded from substantial gainful employment due to his PTSD.

The Veteran's representative stated at the 2014 Board hearing that the Veteran had to stop taking college classes because of his PTSD symptoms and that he can no longer find employment.  He also stated that the Veteran had episodes of syncope that come about with no prior warning.  The representative stated that the Veteran "has searched and between the inabilities due to his physical impairments, comparing those with his PTSD, he has been unable to find any kind of employment. " (See Board hearing transcript, pages 4 and 5.)  The question before the Board is not whether the Veteran can find work, but whether he is precluded from substantial gainful employment due to service-connected disability.  His nonservice-connected disabilities and the state of the economy are not factors for consideration. 

A February 2015 VA examination report reflects the opinion of the examiner that the Veteran's disability is best summarized by causing occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The 2015 VA examiner opined, in pertinent part, as follows:

[I]t would seem to me that with continued therapy, appropriate medications, and some willingness to work on attitudinal and interpersonal style changes, he could find some suitable employment.  He did make a fairly serious and initially successful effort at tech college, but withdrew in the face of a math requirement to he could not manage.  Re-education and/or training seem a real possibility for him if his math weakness could be circumvented, and his anger and related issues could be better managed.

In October 2015 correspondence, the Veteran's representative contended that the 2015 opinion is "clearly based on the future and not the current status of the Veteran concerning unemployability" and that the examiner did not "encompass the now" and "can be read that the Veteran clearly is not employable and perhaps it just is not permanent and total."

The Board disagrees with the representative's contentions.  The examiner considered the Veteran's symptoms and found that they did not render him unemployable.  The examiner's opinion that that the Veteran is employable with medication and therapy is appropriate and supported by the clinical records.  

The Board does not find that the examiner's opinion is limited to the "future" but contemplates the Veteran's past and present functioning ability as long as the Veteran continues with his medication and willingness to obtain treatment.  Importantly, the evidence as a whole does not support a finding that the Veteran's PTSD symptoms cause him to be unwilling or unable to continue treatment.   

Moreover, the Veteran's use of medication is contemplated in the rating criteria, and his use may be considered when determining whether a TDIU is warranted.  Under the General Rating Formula for Mental Disorders, a noncompensable rating is warranted for a mental condition that has been formally diagnosed, but with symptoms that are not severe enough to require continuous medication. 38 C.F.R. § 4.130.  A 10 percent disability rating is warranted for "symptoms controlled by continuous medication."  Any disability rating greater than 10 percent, therefore, contemplates both the use of medication and symptoms that are not controlled by continuous medication. See Cullen v. Shinseki, 24 Vet.App. 74, 83 (2010) ("[D]isjunctive criteria for a particular disability rating are independent bases on which to assign a single particular disability rating." (emphasis omitted); cf. Jones, 26 Vet.App. at 62 ("The Secretary has demonstrated ... that he is aware of how to include the effect of medication as a factor to be considered when rating a particular disability.")  See Klein v. McDonald, No. 13-2459, 2014 WL 4854437 (Vet. App. Sept. 30, 2014) 

While discussing his unemployability, the Veteran noted some of his nonservice-connected disabilities.  The clinical records also note numerous nonservice-connected disabilities, to include knee complaints (October 2011), left hip surgery (July 2012), right hip surgery (July 2013), right shoulder complaints (November 2012, March 2014), and syncope (May 2014).  The records reflect that the Veteran was on crutches and undergoing physical therapy for his physical conditions during the rating period on appeal.  As noted above, when determining whether a TDIU is warranted the focus is in on the Veteran's service-connected disabilities and his nonservice-connected disabilities are not a factor.

The record reflects that the Veteran has done some volunteer work during the rating period on appeal, but does not support a finding that he has maintained substantial gainful employment.  However, the evidence does not support a finding that his lack of substantial gainful employment is due to his service-connected disability. 

The Board has considered the VA clinical records, as well as the other evidence of record to include the Vet Center records and the Veteran's statements of his symptoms, to include his complaints of anger, irritability, sleep impairment, and memory and concentration problems.  The Board has also considered that he had has complained that he wakes up "crabby", feels like a "monster", and cannot tolerate stupid people.  (See October 2012 VA record.)  However, the Board finds that the record as a whole is against a finding that his service-connected disability precludes substantial gainful employment in all types of employment consistent with his education and past work experience.  His GAF scores, his treatment reports, and the clinical examination findings are all against a finding that his PTSD precludes him from obtaining and sustaining substantial gainful employment.  To the contrary, while the Veteran's PTSD may have impacted his work to some degree, the record indicates that his nonservice-connected disabilities (e.g. standing and lifting difficulties due to legs and shoulder) have been responsible for employment difficulties. 

The preponderance of the evidence is against a finding that his service-connected disability is of such severity as to preclude his participation in substantially gainful employment.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is denied


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


